Weight J.
1. Freeman was properly made a party defendant-on his motion. The record shows that he had an interest in the land, and in this respect the case differs from that of Byington v. Bookwalter, 7 Iowa, 512. The purchase of the larid by Freeman under an execution against Walsh, (the owner of the land at the time of the tax sale) whether made before or after such tax sale, gave him such an interest as to justify the court in making him a party defendant. And it could make no difference that he obtained the sheriff’s deed, predicated upon his certificate, after he was made defendant and filed his answer.
II.’ The amount paid by Freeman to redeem we understand *29from the record to be fully sufficient to meet all that plaintiff had paid according to the averments of his petition, with interest thereon, and the costs as testified to by the clerk. Plaintiff says that he paid at the tax sale $1,82, June, 1855, and on the 15th of November, 1855, $0,68 taxes. This action was commenced December 5th 1855, and on the 2nd June 1856, Freeman paid to the treasurer $12,50 for the redemption of the land. The clerk testifies that the taxable costs at that time were $9,45. Allowing 25 per cent interest on the amount paid by plaintiff for taxes and charges, and the aggregate sum with costs, will be found to make on 'the 2nd June 1856, within a fraction of a cent of $12,50.
III. Plaintiff had no right in this action to be repaid the taxes paid by him subsequent to the redemption by Freeman. Byington v. Allen ante.
Judgment affirmed.